[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT (#127)
The plaintiff relies on an uncertified deposition of Mohammad T. Fotowat Ahmadi to support its motion. "Copies of uncertified and unauthenticated deposition testimony may not be used in deciding a motion for summary judgment." Balderston v. ShoalsConstruction. Inc., Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 102268 July 1, 1993, Lewis, J.). Accordingly, the plaintiff's arguments fail and the motion is denied.
HICKEY, J.